DETAILED ACTION
This office action is in response to application 16/396.799, filed on 04/29/2019.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:
Regarding claim 13, the claim recites determining the LiDAR unit as a position sensor by obtaining 3D spatial information regarding structures in the vicinity of the vehicle using the camera. Examiner notes “camera” is likely a typo and should read “LiDAR unit” as outlined in the specification and analogously claimed in claim 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 15 and 17, the claims recite “the 2D image”. There is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levinson et al. (US 9612123), hereinafter Levinson.

Regarding claim 1, Levinson discloses an autonomous vehicle (see at least Levinson Col. 5, lines 43-46: “According to some examples, at least some of autonomous vehicles 109a to 109e are configured as bidirectional autonomous vehicles, such as bidirectional autonomous vehicle ("AV") 130.”) comprising:
a storage configured to store a map including two-dimensionally represented road surface information and three-dimensionally represented structure information (see at least Levinson Col. 9, lines 36-40: “In some cases, reference data 339 includes map data (e.g., 3D map data, 2D map data, 4D map data (e.g., including Epoch Determination)) and route data (e.g., road network data, including, but not limited to, RNDF data (or similar data), MDF data (or similar data), etc.”; Col. 12, lines 17-24: “According to some examples, localizer 468 retrieves reference data originating from a reference data repository 405, which includes a map data repository 405a for storing 2D map data, 3D map data, 4D map data, and the like.”);
a camera configured to obtain a two-dimensional (2D) image of a road surface in a vicinity of the vehicle (see at least Levinson Col. 9, lines 41-45: “Localizer 368 is configured to receive sensor data from one or more sources, such as … camera data 340a”; Col. 12, lines 14-26: “According to some examples, sensor data integrator 469 is configured to fuse sensor data (e.g., … camera data … etc.) to form integrated sensor data values for determining a local pose.  According to some examples, localizer 468 retrieves reference data originating from a reference data repository 405, which includes a map data repository 405a for storing 2D map data, 3D map data, 4D map data, and the like.  Localizer 468 may be configured to identify at least a subset of features in the environment to match against map data to identify, or otherwise confirm, a pose of autonomous vehicle 430.”; Col. 27, lines 26-34: “Further, perception engine 2366 is configured to receive a local position data 2352, Lidar data 2372, camera data 2374, and radar data 2376, for example.  Note that other sensor data, such as sonar data, may be accessed to provide functionalities of perception engine 2366.  Segmentation processor 2310 is configured to extract ground plane data and/or to segment portions of an image to distinguish objects from each other and from static imagery (e.g., background).”);
(see at least Levinson Col. 12, lines 14-26: “According to some examples, sensor data integrator 469 is configured to fuse sensor data (e.g., Lidar data, … etc.) to form integrated sensor data values for determining a local pose.  According to some examples, localizer 468 retrieves reference data originating from a reference data repository 405, which includes a map data repository 405a for storing 2D map data, 3D map data, 4D map data, and the like.  Localizer 468 may be configured to identify at least a subset of features in the environment to match against map data to identify, or otherwise confirm, a pose of autonomous vehicle 430.”; Col. 6, lines 33-37: “As such, the localizer may use acquired sensor data, such as sensor data associated with surfaces of buildings 115 and 117, which can be compared against reference data, such as map data (e.g., 3D map data, including reflectance data) to determine a local pose.”); and 
a controller comprising processing circuitry configured to determine at least one of the camera or the LiDAR unit as a position sensor, based on whether it is possible to obtain information regarding the road surface and/or the structures in a vicinity of the vehicle, to identify a position of the vehicle on the map corresponding to a current position of the vehicle using the position sensor, and to perform autonomous driving based on the identified position on the map (see at least Levinson Col. 9, lines 63-67, Col. 10, line 1: “Perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data.  Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data.”; Col. 10, lines 38-50: “Planner 364 is configured to receive perception data from perception engine 366, and may also include localizer data from localizer 368.  According to some examples, the perception data may include an obstacle map specifying static and dynamic objects located in the vicinity of an autonomous vehicle, whereas the localizer data may include a local pose or position.  In operation, planner 364 generates numerous trajectories, and evaluates the trajectories, based on at least the location of the autonomous vehicle against relative locations of external dynamic and static objects.  Planner 364 selects an optimal trajectory based on a variety of criteria over which to direct the autonomous vehicle in way that provides for collision-free travel.”).

Regarding claim 2, Levinson discloses the vehicle of claim 1.
	Levinson further discloses wherein, based on the camera being determined as a position sensor, the controller is further configured to identify the position of the vehicle on the map corresponding to the current position of the vehicle by obtaining the 2D image of the road surface in the vicinity of the vehicle using the camera and mapping information regarding lanes and/or a road surface included in the 2D image to the two-dimensionally represented road surface information included in the map (see at least Levinson Fig. 1, #120; Figs. 3B-D; Fig. 36, #3660 and #3661; Col. 9, lines 26-47: “As shown, autonomous vehicle controller 347a is configured to receive camera data 340a, Lidar data 346a, and radar data 348a, or any other range-sensing or localization data, including sonar data 341a or the like. … Further, autonomous vehicle controller 347a may receive any other sensor data 356, as well as reference data 339.  In some cases, reference data 339 includes map data (e.g., 3D map data, 2D map data, 4D map data (e.g., including Epoch Determination)) and route data (e.g., road network data, including, but not limited to, RNDF data (or similar data), MDF data (or similar data), etc. Localizer 368 is configured to receive sensor data from one or more sources, such as … camera data 340a … and the like, as well as reference data 339 (e.g., 3D map data and route data).  Localizer 368 integrates (e.g., fuses the sensor data) and analyzes the data by comparing sensor data to map data to determine a local pose (or position) of bidirectional autonomous vehicle 330.”; Col. 27, lines 26-34: “Further, perception engine 2366 is configured to receive a local position data 2352, Lidar data 2372, camera data 2374, and radar data 2376, for example. … Segmentation processor 2310 is configured to extract ground plane data and/or to segment portions of an image to distinguish objects from each other and from static imagery (e.g., background).”).

Regarding claim 3, Levinson discloses the vehicle of claim 1.
Levinson further discloses wherein, based on the LiDAR unit being determined as a position sensor, the controller is further configured to identify the position of the vehicle on the map corresponding to the current position of the vehicle by obtaining the 3D spatial information regarding the structures in the vicinity of the vehicle using the LiDAR unit and mapping the 3D spatial information to the three-dimensionally represented structure information included in the map (see at least Levinson Col. 9, lines 26-47: “As shown, autonomous vehicle controller 347a is configured to receive camera data 340a, Lidar data 346a, and radar data 348a, or any other range-sensing or localization data, including sonar data 341a or the like. … Further, autonomous vehicle controller 347a may receive any other sensor data 356, as well as reference data 339.  In some cases, reference data 339 includes map data (e.g., 3D map data, 2D map data, 4D map data (e.g., including Epoch Determination)) and route data (e.g., road network data, including, but not limited to, RNDF data (or similar data), MDF data (or similar data), etc. Localizer 368 is configured to receive sensor data from one or more sources, such as … Lidar data 346a … and the like, as well as reference data 339 (e.g., 3D map data and route data).  Localizer 368 integrates (e.g., fuses the sensor data) and analyzes the data by comparing sensor data to map data to determine a local pose (or position) of bidirectional autonomous vehicle 330.”; Col. 12, lines 30-36: “In a specific example, any amount of Lidar data (e.g., most or substantially all Lidar data) may be compared against data representing a map for purposes of localization.  Generally, non-matched objects resulting from the comparison of the environment features and map data may be a dynamic object, such as a vehicle, bicyclist, pedestrian, etc.” *Examiner notes the recitation of non-matched objects implies that there are matched objects which do not comprise dynamic objects. Examiner further notes that Levinson explicitly discloses comparing sensor data representing the surfaces of buildings against 3D map data. See Levinson Col. 6, lines 33-42: “As such, the localizer may use acquired sensor data, such as sensor data associated with surfaces of buildings 115 and 117, which can be compared against reference data, such as map data (e.g., 3D map data, including reflectance data) to determine a local pose. Further, a perception engine (not shown) of autonomous vehicle controller 147 may be configured to detect, classify, and predict the behavior of external objects, such as external object 112 (a "tree") and external object 114 (a "pedestrian").”).

	Regarding claim 4, Levinson discloses the vehicle of claim 1.
	Levinson further discloses wherein the controller is further configured to determine whether it is possible to obtain information regarding the road surface and/or the structures around the vehicle by determining whether there are lanes and/or road surface signs on a road surface in the vicinity of the vehicle on the map and/or whether there are structures in the vicinity of the vehicle on the map (see at least Levinson Col. 12, lines 30-36: “In a specific example, any amount of Lidar data (e.g., most or substantially all Lidar data) may be compared against data representing a map for purposes of localization.  Generally, non-matched objects resulting from the comparison of the environment features and map data may be a dynamic object, such as a vehicle, bicyclist, pedestrian, etc.”; Col. 6, lines 33-42: “As such, the localizer may use acquired sensor data, such as sensor data associated with surfaces of buildings 115 and 117, which can be compared against reference data, such as map data (e.g., 3D map data, including reflectance data) to determine a local pose. Further, a perception engine (not shown) of autonomous vehicle controller 147 may be configured to detect, classify, and predict the behavior of external objects, such as external object 112 (a "tree") and external object 114 (a "pedestrian").”).

Regarding claim 5, Levinson discloses the vehicle of claim 1.
	Levinson further discloses wherein the controller is further configured to determine whether it is possible to obtain information regarding the road surface in the vicinity of the vehicle by determining whether it is possible to obtain information regarding lanes and/or road surface signs on the road surface from the 2D image of the road surface in the vicinity of the vehicle obtained by the camera (see at least Levinson Col. 9, lines 63-67, Col. 10, lines 1-16: “Perception engine 366 is configured to receive sensor data from one or more sources, such as … camera data 340a … Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data.  External objects, for instance, may be objects that are not part of a drivable surface.  For example, perception engine 366 may be able to detect and classify external objects as pedestrians, bicyclists, dogs, other vehicles, etc. (e.g., perception engine 366 is configured to classify the objects in accordance with a type of classification, which may be associated with semantic information, including a label).  Based on the classification of these external objects, the external objects may be labeled as dynamic objects or static objects. … Examples of external objects likely to be labeled as static include … lane closure signs”).

Regarding claim 10, Levinson discloses the vehicle of claim 1.
Levinson further discloses wherein the map comprises a map including information regarding a reliability index representing a degree of reliability of each object in the map (see at least Levinson Col. 21, lines 39-49: “As shown, trajectory evaluator 1320 is coupled to a perception engine 1366 to receive static map data 1301, and current and predicted object state data 1303.  Trajectory evaluator 1320 also receives local pose data 1305 from localizer 1368 and plan data 1307 from a global planner 1369.  In one state of operation (e.g., non-normative), confidence level generator 1322 receives static map data 1301 and current and predicted object state data 1303.  Based on this data, confidence level generator 1322 may determine that detected trajectories are associated with unacceptable confidence level values.”), and
the controller is further configured to identify the position of the vehicle on the map corresponding to the current position of the vehicle based on the reliability index of each object in the map (see at least Levinson Col. 21, lines 39-49 as above; Col. 12, lines 60-67: “Note that localizer 468 may implement a "hybrid" approach to using map data, whereby logic in localizer 468 may be configured to select various amounts of map data from either map data repository 405a or local map data from local map generator 440, depending on the degrees of reliability of each source of map data.  Therefore, localizer 468 may still use out-of-date map data in view of locally-generated map data.”).

Regarding claim 11, Levinson discloses an autonomous driving method comprising:
storing a map including two-dimensionally represented road surface information and three-dimensionally represented structure information (see at least Levinson Col. 9, lines 36-40: “In some cases, reference data 339 includes map data (e.g., 3D map data, 2D map data, 4D map data (e.g., including Epoch Determination)) and route data (e.g., road network data, including, but not limited to, RNDF data (or similar data), MDF data (or similar data), etc.”; Col. 12, lines 17-24: “According to some examples, localizer 468 retrieves reference data originating from a reference data repository 405, which includes a map data repository 405a for storing 2D map data, 3D map data, 4D map data, and the like.”);
determining at least one of a camera or a light detection and ranging (LiDAR) unit as a position sensor, based on whether it is possible to obtain information regarding a road surface or structures in a vicinity of a vehicle (see at least Levinson Col. 9, lines 41-45: “Localizer 368 is configured to receive sensor data from one or more sources, such as … camera data 340a”; Col. 12, lines 14-26: “According to some examples, sensor data integrator 469 is configured to fuse sensor data (e.g., … camera data … etc.) to form integrated sensor data values for determining a local pose.  According to some examples, localizer 468 retrieves reference data originating from a reference data repository 405, which includes a map data repository 405a for storing 2D map data, 3D map data, 4D map data, and the like.  Localizer 468 may be configured to identify at least a subset of features in the environment to match against map data to identify, or otherwise confirm, a pose of autonomous vehicle 430.”; Col. 12, lines 14-26: “According to some examples, sensor data integrator 469 is configured to fuse sensor data (e.g., Lidar data, … etc.) to form integrated sensor data values for determining a local pose.  According to some examples, localizer 468 retrieves reference data originating from a reference data repository 405, which includes a map data repository 405a for storing 2D map data, 3D map data, 4D map data, and the like.  Localizer 468 may be configured to identify at least a subset of features in the environment to match against map data to identify, or otherwise confirm, a pose of autonomous vehicle 430.”; Co;. 6, lines 33-37: “As such, the localizer may use acquired sensor data, such as sensor data associated with surfaces of buildings 115 and 117, which can be compared against reference data, such as map data (e.g., 3D map data, including reflectance data) to determine a local pose.”);
identifying a position of the vehicle on the map corresponding to a current position of the vehicle using the position sensor (see at least Levinson Col. 9, lines 63-67, Col. 10, line 1: “Perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data.  Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data.”; Col. 10, lines 38-50: “Planner 364 is configured to receive perception data from perception engine 366, and may also include localizer data from localizer 368.  According to some examples, the perception data may include an obstacle map specifying static and dynamic objects located in the vicinity of an autonomous vehicle, whereas the localizer data may include a local pose or position.  In operation, planner 364 generates numerous trajectories, and evaluates the trajectories, based on at least the location of the autonomous vehicle against relative locations of external dynamic and static objects.  Planner 364 selects an optimal trajectory based on a variety of criteria over which to direct the autonomous vehicle in way that provides for collision-free travel.”), and
performing autonomous driving based on the identified position on the map (see at least Levinson Col. 10, lines 38-50 as above).
	
Regarding claim 12, Levinson discloses the method of claim 11.
Levinson further discloses wherein the identifying of the position of the vehicle on the map corresponding to the current position of the vehicle using the position sensor comprises, based on the camera being determined as a position sensor, identifying the position of the vehicle on the map corresponding to the current position of the vehicle by obtaining a two-dimensional (2D) image of the road surface in the vicinity of the vehicle using the camera and mapping information regarding lanes and/or a road surface included in the 2D image to the two-dimensionally represented road surface information included in the map (see at least Levinson Fig. 1, #120; Figs. 3B-D; Fig. 36, #3660 and #3661; Col. 9, lines 26-47: “As shown, autonomous vehicle controller 347a is configured to receive camera data 340a, Lidar data 346a, and radar data 348a, or any other range-sensing or localization data, including sonar data 341a or the like. … Further, autonomous vehicle controller 347a may receive any other sensor data 356, as well as reference data 339.  In some cases, reference data 339 includes map data (e.g., 3D map data, 2D map data, 4D map data (e.g., including Epoch Determination)) and route data (e.g., road network data, including, but not limited to, RNDF data (or similar data), MDF data (or similar data), etc. Localizer 368 is configured to receive sensor data from one or more sources, such as … camera data 340a … and the like, as well as reference data 339 (e.g., 3D map data and route data).  Localizer 368 integrates (e.g., fuses the sensor data) and analyzes the data by comparing sensor data to map data to determine a local pose (or position) of bidirectional autonomous vehicle 330.”; Col. 27, lines 26-34: “Further, perception engine 2366 is configured to receive a local position data 2352, Lidar data 2372, camera data 2374, and radar data 2376, for example.  Note that other sensor data, such as sonar data, may be accessed to provide functionalities of perception engine 2366.  Segmentation processor 2310 is configured to extract ground plane data and/or to segment portions of an image to distinguish objects from each other and from static imagery (e.g., background).”).

Regarding claim 13, Levinson discloses the method of claim 11.
Levinson further discloses wherein the identifying of the position of the vehicle on the map corresponding to the current position of the vehicle using the position sensor comprises, based on the LiDAR unit being determined as a position sensor, identifying the position of the vehicle on the map corresponding to the current position of the vehicle by obtaining three-dimensional (3D) spatial information regarding the structures in the vicinity of the vehicle using the camera and mapping the 3D spatial information to the three-dimensionally represented structure information included in the map (see at least Levinson Col. 9, lines 26-47: “As shown, autonomous vehicle controller 347a is configured to receive camera data 340a, Lidar data 346a, and radar data 348a, or any other range-sensing or localization data, including sonar data 341a or the like. … Further, autonomous vehicle controller 347a may receive any other sensor data 356, as well as reference data 339.  In some cases, reference data 339 includes map data (e.g., 3D map data, 2D map data, 4D map data (e.g., including Epoch Determination)) and route data (e.g., road network data, including, but not limited to, RNDF data (or similar data), MDF data (or similar data), etc. Localizer 368 is configured to receive sensor data from one or more sources, such as … Lidar data 346a … and the like, as well as reference data 339 (e.g., 3D map data and route data).  Localizer 368 integrates (e.g., fuses the sensor data) and analyzes the data by comparing sensor data to map data to determine a local pose (or position) of bidirectional autonomous vehicle 330.”; Col. 12, lines 30-36: “In a specific example, any amount of Lidar data (e.g., most or substantially all Lidar data) may be compared against data representing a map for purposes of localization.  Generally, non-matched objects resulting from the comparison of the environment features and map data may be a dynamic object, such as a vehicle, bicyclist, pedestrian, etc.” *Examiner notes the recitation of non-matched objects implies that there are matched objects which do not comprise dynamic objects. Examiner further notes that Levinson explicitly discloses comparing sensor data representing the surfaces of buildings against 3D map data: See Levinson Col. 6, lines 33-42: “As such, the localizer may use acquired sensor data, such as sensor data associated with surfaces of buildings 115 and 117, which can be compared against reference data, such as map data (e.g., 3D map data, including reflectance data) to determine a local pose. Further, a perception engine (not shown) of autonomous vehicle controller 147 may be configured to detect, classify, and predict the behavior of external objects, such as external object 112 (a "tree") and external object 114 (a "pedestrian").”).

Regarding claim 14, Levinson discloses the method of claim 11.
Levinson further discloses wherein the determining of at least one of the camera or the LiDAR unit as the position sensor, based on whether it is possible to obtain the information regarding the road surface and/or the structures in the vicinity of the vehicle, comprises determining whether it is possible to obtain the information regarding the road surface and/or the structures in the vicinity of the vehicle by determining whether there are lanes and/or road surface signs on a road surface in the vicinity of the vehicle on the map and/or whether there are structures in the vicinity of the vehicle on the map (see at least Levinson Col. 12, lines 30-36: “In a specific example, any amount of Lidar data (e.g., most or substantially all Lidar data) may be compared against data representing a map for purposes of localization.  Generally, non-matched objects resulting from the comparison of the environment features and map data may be a dynamic object, such as a vehicle, bicyclist, pedestrian, etc.”; Col. 6, lines 33-42: “As such, the localizer may use acquired sensor data, such as sensor data associated with surfaces of buildings 115 and 117, which can be compared against reference data, such as map data (e.g., 3D map data, including reflectance data) to determine a local pose. Further, a perception engine (not shown) of autonomous vehicle controller 147 may be configured to detect, classify, and predict the behavior of external objects, such as external object 112 (a "tree") and external object 114 (a "pedestrian").”).

Regarding claim 15, Levinson discloses the method of claim 11.
Levinson further discloses wherein the determining of at least one of the camera or the LiDAR unit as the position sensor, based on whether it is possible to obtain the information regarding the road surface and/or the structures in the vicinity of the vehicle, comprises determining whether it is possible to obtain the information regarding the road surface in the vicinity of the vehicle by determining whether it is possible to obtain information regarding lanes and/or road surface signs on the road surface from the 2D image of the road surface in the vicinity of the vehicle obtained by the camera (see at least Levinson Col. 9, lines 63-67, Col. 10, lines 1-16: “Perception engine 366 is configured to receive sensor data from one or more sources, such as … camera data 340a … Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data.  External objects, for instance, may be objects that are not part of a drivable surface.  For example, perception engine 366 may be able to detect and classify external objects as pedestrians, bicyclists, dogs, other vehicles, etc. (e.g., perception engine 366 is configured to classify the objects in accordance with a type of classification, which may be associated with semantic information, including a label).  Based on the classification of these external objects, the external objects may be labeled as dynamic objects or static objects. … Examples of external objects likely to be labeled as static include … lane closure signs”).

Regarding claim 20, Levinson discloses the method of claim 11.
Levinson further discloses wherein the map comprises a map including information regarding a reliability index representing a degree of reliability of each object in the map (see at least Levinson Col. 21, lines 39-49: “As shown, trajectory evaluator 1320 is coupled to a perception engine 1366 to receive static map data 1301, and current and predicted object state data 1303.  Trajectory evaluator 1320 also receives local pose data 1305 from localizer 1368 and plan data 1307 from a global planner 1369.  In one state of operation (e.g., non-normative), confidence level generator 1322 receives static map data 1301 and current and predicted object state data 1303.  Based on this data, confidence level generator 1322 may determine that detected trajectories are associated with unacceptable confidence level values.”), and
the method further comprises identifying the position of the vehicle on the map corresponding to the current position of the vehicle based on the reliability index of each object in the map (see at least Levinson Col. 21, lines 39-49 as above; Col. 12, lines 60-67: “Note that localizer 468 may implement a "hybrid" approach to using map data, whereby logic in localizer 468 may be configured to select various amounts of map data from either map data repository 405a or local map data from local map generator 440, depending on the degrees of reliability of each source of map data.  Therefore, localizer 468 may still use out-of-date map data in view of locally-generated map data.”).

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 8-9, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 9612123), hereinafter Levinson.

	Regarding claim 6, Levinson discloses the vehicle of claim 1.

	However, Levinson teaches wherein the controller is further configured to determine the LiDAR unit as a position sensor (see at least Levinson Col. 12, lines 14-26 as applied to claim 1). Levinson further teaches determining whether or not there are lanes and/or road surface signs on a road surface on the map corresponding to the vicinity of the vehicle (see at least Levinson Col. 10, lines 2-16: “For example, perception engine 366 may be able to detect and classify external objects as pedestrians, bicyclists, dogs, other vehicles, etc. (e.g., perception engine 366 is configured to classify the objects in accordance with a type of classification, which may be associated with semantic information, including a label).  Based on the classification of these external objects, the external objects may be labeled as dynamic objects or static objects.  For example, an external object classified as a tree may be labeled as a static object, while an external object classified as a pedestrian may be labeled as a dynamic object.  External objects labeled as static may or may not be described in map data.  Examples of external objects likely to be labeled as static include traffic cones, cement barriers arranged across a roadway, lane closure signs”).
Examiner therefore notes that it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of determining that a Lidar sensor can function as a position sensor in an environment where optical camera lane following or sign identification is unlikely to work due to a lack of lanes or road surface signs with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 8, Levinson discloses the vehicle of claim 1.
(see at least Levinson Col. 12, lines 30-36: “In a specific example, any amount of Lidar data (e.g., most or substantially all Lidar data) may be compared against data representing a map for purposes of localization.  Generally, non-matched objects resulting from the comparison of the environment features and map data may be a dynamic object, such as a vehicle, bicyclist, pedestrian, etc.”; Col. 6, lines 33-42: “As such, the localizer may use acquired sensor data, such as sensor data associated with surfaces of buildings 115 and 117, which can be compared against reference data, such as map data (e.g., 3D map data, including reflectance data) to determine a local pose. Further, a perception engine (not shown) of autonomous vehicle controller 147 may be configured to detect, classify, and predict the behavior of external objects, such as external object 112 (a "tree") and external object 114 (a "pedestrian").”).
Levinson does not explicitly disclose determining the camera as a position sensor based on determining that there are no structures in the vicinity of the vehicle. However, Levinson teaches determining the camera as a position sensor (see at least Levinson Col. 9, lines 41-45 and Col. 12, lines 14-26 as applied to claim 1). Examiner further notes that Levinson renders obvious determining that a camera can be used to determine the position of an autonomous vehicle, and that using a camera to determine a vehicle position is not inherently dependent upon the existence of structures in the vicinity of the vehicle.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of determining that a camera can be used to detect a position of an autonomous vehicle regardless of the presence of structures in the vicinity of the vehicle in order to localize the vehicle with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 9, Levinson discloses the vehicle of claim 1.
Levinson further discloses wherein the controller is further configured to determine both the camera and the LiDAR unit as position sensors, based on it being possible to obtain both information regarding the road surface in the vicinity of the vehicle and information regarding the structures in the vicinity of the vehicle (see at least Levinson Col. 9, lines 41-45, Col. 12, lines 14-26, and Col. 6, lines 33-37 as applied to claim 1 above).
Levinson does not explicitly disclose wherein the determination of the camera and lidar unit as position sensors is based on a driving situation of the vehicle including at least one of changing lanes, turning, or making a U-turn. However, Examiner notes that turning is a basic functionality of any road vehicle including autonomous vehicles. Examiner further notes that Levinson explicitly recites utilizing position sensor data to form an autonomous travel plan (see at least Levinson Col. 9, lines 63-67, Col. 10, line 1: “Perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data.  Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data.”; Col. 10, lines 38-50: “Planner 364 is configured to receive perception data from perception engine 366, and may also include localizer data from localizer 368.  According to some examples, the perception data may include an obstacle map specifying static and dynamic objects located in the vicinity of an autonomous vehicle, whereas the localizer data may include a local pose or position.  In operation, planner 364 generates numerous trajectories, and evaluates the trajectories, based on at least the location of the autonomous vehicle against relative locations of external dynamic and static objects.  Planner 364 selects an optimal trajectory based on a variety of criteria over which to direct the autonomous vehicle in way that provides for collision-free travel.”).


Regarding claim 16, Levinson discloses the method of claim 11.
Levinson does not explicitly recite wherein the determining of at least one of the camera or the LiDAR unit as the position sensor, based on whether it is possible to obtain the information regarding the road surface and/or the structures in the vicinity of the vehicle, comprises determining the LiDAR unit as a position sensor, based on it being determined that there are no lanes and/or road surface signs on a road surface on the map corresponding to the vicinity of the vehicle.
However, Levinson teaches wherein the controller is further configured to determine the LiDAR unit as a position sensor (see at least Levinson Col. 12, lines 14-26 as applied to claim 11). Levinson further teaches determining whether or not there are lanes and/or road surface signs on a road surface on the map corresponding to the vicinity of the vehicle (see at least Levinson Col. 10, lines 2-16: “For example, perception engine 366 may be able to detect and classify external objects as pedestrians, bicyclists, dogs, other vehicles, etc. (e.g., perception engine 366 is configured to classify the objects in accordance with a type of classification, which may be associated with semantic information, including a label).  Based on the classification of these external objects, the external objects may be labeled as dynamic objects or static objects.  For example, an external object classified as a tree may be labeled as a static object, while an external object classified as a pedestrian may be labeled as a dynamic object.  External objects labeled as static may or may not be described in map data.  Examples of external objects likely to be labeled as static include traffic cones, cement barriers arranged across a roadway, lane closure signs”).
Examiner therefore notes that it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of determining that a Lidar sensor can function as a position sensor in an environment where optical camera lane following or sign identification is unlikely to work due to a lack of lanes or road surface signs with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 18, Levinson discloses the method of claim 11.
Levinson further discloses wherein the determining of at least one of the camera or the LiDAR unit as the position sensor, based on whether it is possible to obtain the information regarding the road surface and/or the structures in the vicinity of the vehicle, comprises determining whether structures capable of being sensed by the LiDAR unit are located in the vicinity of the vehicle, based on the map (see at least Levinson Col. 12, lines 30-36: “In a specific example, any amount of Lidar data (e.g., most or substantially all Lidar data) may be compared against data representing a map for purposes of localization.  Generally, non-matched objects resulting from the comparison of the environment features and map data may be a dynamic object, such as a vehicle, bicyclist, pedestrian, etc.”; Col. 6, lines 33-42: “As such, the localizer may use acquired sensor data, such as sensor data associated with surfaces of buildings 115 and 117, which can be compared against reference data, such as map data (e.g., 3D map data, including reflectance data) to determine a local pose. Further, a perception engine (not shown) of autonomous vehicle controller 147 may be configured to detect, classify, and predict the behavior of external objects, such as external object 112 (a "tree") and external object 114 (a "pedestrian").”).
(see at least Levinson Col. 9, lines 41-45 and Col. 12, lines 14-26 as applied to claim 11). Examiner further notes that Levinson renders obvious determining that a camera can be used to determine the position of an autonomous vehicle (Col. 9, lines 41-45 and Col. 12, lines 14-26 as applied to claim 11), and that it is common and well known in the art that using a camera to determine a vehicle position is not inherently dependent upon the existence of structures in the vicinity of the vehicle.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of determining that a camera can be used to detect a position of an autonomous vehicle regardless of the presence of structures in the vicinity of the vehicle in order to localize the vehicle with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 19, Levinson discloses the method of claim 11.
Levinson further discloses wherein the determining of at least one of the camera or the LiDAR unit as the position sensor, based on whether it is possible to obtain the information regarding the road surface and/or the structures in the vicinity of the vehicle, comprises determining both the camera and the LiDAR unit as position sensors, based on it being possible to obtain both information regarding the road surface in the vicinity of the vehicle and information regarding the structures in the vicinity of the vehicle (see at least Levinson Col. 9, lines 41-45, Col. 12, lines 14-26, and Col. 6, lines 33-37 as applied to claim 11 above).
Levinson does not explicitly disclose wherein the determination of the camera and lidar unit as position sensors is based on a driving situation of the vehicle including at least one of changing lanes, (see at least Levinson Col. 9, lines 63-67, Col. 10, line 1: “Perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data.  Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data.”; Col. 10, lines 38-50: “Planner 364 is configured to receive perception data from perception engine 366, and may also include localizer data from localizer 368.  According to some examples, the perception data may include an obstacle map specifying static and dynamic objects located in the vicinity of an autonomous vehicle, whereas the localizer data may include a local pose or position.  In operation, planner 364 generates numerous trajectories, and evaluates the trajectories, based on at least the location of the autonomous vehicle against relative locations of external dynamic and static objects.  Planner 364 selects an optimal trajectory based on a variety of criteria over which to direct the autonomous vehicle in way that provides for collision-free travel.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the camera and Lidar determination as position sensor in the system of Levinson which then uses that sensor data to generate an autonomous vehicle travel plan in order to facilitate autonomous travel with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 9612123), hereinafter Levinson, in view of Izzat et al. (US 20170307743), hereinafter Izzat.

	Regarding claim 7, Levinson discloses the vehicle of claim 1.

	In the same field of endeavor, Izzat teaches wherein the controller is further configured to determine the LiDAR unit as a position sensor, based on determining that it is not possible to obtain information regarding lanes and/or road surface signs on the road surface from the 2D image (see at least Izzat P. [0028]: “Typical example of the object-detector 20 may include plurality of sensors 36 such as lidar, camera, and radar.  In one example, camera has been used for lane mark detection.  In some cases when lightening condition is not good, such as in a tunnel, lidar laser reflectance may be used instead of a camera.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the autonomous vehicle with Lidar and camera imaging for vehicle position determination with the determination of a Lidar unit as a position sensor in response to the determination that a camera cannot detect information regarding road lands of Izzat in order to detect road lane information despite lighting conditions not being good enough to use a camera and therefore allow the vehicle to continue to navigate (Izzat P. [0028]).

Regarding claim 17, Levinson discloses the method of claim 11.
Levinson does not explicitly teach wherein the determining of at least one of the camera or the LiDAR unit as the position sensor, based on whether it is possible to obtain the information regarding the road surface and/or the structures in the vicinity of the vehicle, comprises determining the LiDAR unit as the position sensor, based on it being determined that obtaining information regarding lanes and/or road surface signs on the road surface from the 2D image is not possible.
(see at least Izzat P. [0028]: “Typical example of the object-detector 20 may include plurality of sensors 36 such as lidar, camera, and radar.  In one example, camera has been used for lane mark detection.  In some cases when lightening condition is not good, such as in a tunnel, lidar laser reflectance may be used instead of a camera.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the autonomous vehicle with Lidar and camera imaging for vehicle position determination with the determination of a Lidar unit as a position sensor in response to the determination that a camera cannot detect information regarding road lands of Izzat in order to detect road lane information despite lighting conditions not being good enough to use a camera and therefore allow the vehicle to continue to navigate (Izzat P. [0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662